F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 18 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RICHARD G. WEAVER,

                Petitioner-Appellant,

    v.                                                   No. 99-3021
                                                    (D.C. No. 98-CV-3097)
    THOMAS M. TUGGLE, Judge,                               (D. Kan.)
    District Court Cloud County, Kansas;
    ROBERT A. WALSH, Cloud County
    Attorney; ATTORNEY GENERAL
    OF THE STATE OF KANSAS,

                Respondents-Appellees.




                            ORDER AND JUDGMENT            *




Before KELLY , BRISCOE , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

        Petitioner seeks a certificate of appealability to appeal the district court’s

denial of his petition for writ of habeas corpus under 28 U.S.C. § 2254. Because

petitioner has failed to make “a substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), we deny the certificate of

appealability and dismiss the appeal.

        Petitioner was convicted of battery against a law enforcement officer in

violation of Kan. Stat. Ann. § 21-3413 and sentenced to six months’

imprisonment in the county jail. The charges stemmed from an altercation

between petitioner and two officers, a Kansas highway patrolman and a local

sheriff’s deputy. The officers were investigating a report of gunshots when they

saw petitioner emerge from a field with a shotgun and a beer. Although petitioner

verbally identified himself, he refused to produce a driver’s license or other

confirming documentation and eventually struck the state trooper three times.

The trial court denied his motion to suppress--as the fruit of an illegal seizure--all

evidence and testimony obtained after the point petitioner told the officers his

name.

        The state court of appeals affirmed the conviction, determining that under

the circumstances the officers had a reasonable or articulable suspicion of


                                            -2-
possible criminal activity justifying a stop of petitioner for further investigation

under the principles set forth in   Terry v. Ohio , 392 U.S. 1 (1968) and Kan. Stat.

Ann. § 22-2402(1).     See Appellant’s App. at 5. The court also determined that

the evidence was sufficient to support petitioner’s conviction.        See Appellant’s

App. at 7-8.

       The district court determined that the State had afforded petitioner an

opportunity for full and fair litigation of his Fourth Amendment illegal seizure

claim and that he was not entitled to habeas relief on the ground that evidence

obtained in an unconstitutional seizure was introduced at his trial.      See Stone v.

Powell , 428 U.S. 465, 481-82 (1976). We agree with the district court that

petitioner was afforded the required opportunity to litigate his Fourth Amendment

claim in state court and that proper constitutional standards were applied.

       Petitioner also contends that the evidence was insufficient to support his

conviction. In his appendix, petitioner has included selected parts of his trial

transcript intended to support his argument. However, “failure to file a trial

transcript precludes review of a conviction for sufficiency of the evidence.”

United States v. Vasquez , 985 F.2d 491, 495 (10th Cir. 1993). Because petitioner

has failed to file a complete transcript, his sufficiency of the evidence claim is

waived. See id. ; see also 10th Cir. R. 10.1.1(a) (“When sufficiency of the

evidence is raised, the entire relevant trial transcript must be provided.”). In any


                                             -3-
event, we note that the district court had the relevant transcript and found the

evidence sufficient.

      The certificate of appealability is DENIED and the appeal is DISMISSED.



                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge




                                         -4-